Citation Nr: 0100782	
Decision Date: 01/11/01    Archive Date: 01/17/01

DOCKET NO.  00-13 511	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an effective date earlier than June 15, 1999 
for an increased rating for asbestosis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel



FINDINGS OF FACT

1.	The veteran in this case served on active duty from July 
1944 to August 1946.

2.	On December 20, 2000 the Board of Veterans' Appeals (the 
Board) was notified by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Houston, Texas that the veteran 
died on August 5, 2000.


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West Supp. 2000); 38 C.F.R. § 20.1302 
(2000). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

When the Board remanded this matter in October 1996 and April 
1998, the issue on appeal was entitlement to a disability 
rating for asbestosis in excess of 30 percent.  In August 
1999, the Department of Veterans Affairs (VA) Regional Office 
(RO) in Houston, Texas assigned a June 15, 1999 effective 
date for a 100 percent schedular evaluation.  The veteran in 
June 2000 completed an appeal regarding the effective date 
for increase.  In July 2000 the RO advised him by letter that 
his case was being certified to the Board.  His 
representative in November 2000 presented written argument to 
the Board.  Several days after the Board received the initial 
notice of death, the RO transmitted a copy of the death 
certificate that confirmed the date of death.

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the death 
of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West Supp. 2000); 
38 C.F.R. § 20.1302 (2000).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2000).  See Morton v. Gober, 14 Vet. App 174 
(2000).


ORDER

The appeal is dismissed.



		
John E. Ormond, Jr.
	Veterans Law Judge
	Board of Veterans' Appeals

 



